Citation Nr: 1441287	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  13-08 941	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Whether the Veteran's entitlement to a one-time payment of $5,886.00 due to retroactive payment for concurrent retirement pay was correctly granted.  



ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Army from June 1949 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested an in-person hearing before a Veterans Law Judge (VLJ) at the local RO.  See VA Form 9, dated March 15, 2013. 

Therefore, the appeal must be remanded so that the Veteran can be scheduled for a Board hearing as requested.  38 C.F.R. § 20.704 (2013). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for an in-person hearing before a VLJ at the local RO.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court)for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

